DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7th, 2022 has been entered.
 This action is in response to the amendments filed on March 7th, 2022. A summary of this action:
Claims 1-11 have been presented for examination.
Claims 1-11 have been amended
Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept without significantly more. 
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over He, “ADVANCED BOUNDARY CONDITION METHOD IN QUANTUM TRANSPORT AND ITS APPLICATION IN NANODEVICES”, 2015 
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Regarding the objection to the specification
	In view of the amendments to the specification, the objection is withdrawn.

Regarding the § 101 Rejection
	The rejection is maintained.

Applicant Submits (Remarks, page 11): “Particularly, in determining patent eligibility, examiners should consider whether the claim "purport(s) to improve the functioning of the computer itself" or "any other technology or technical field." (MPEP at §2106.0S(a)-(b)). As discussed in greater detail below, the claimed invention provides a clear improvement to a technology or to a technical field because (A) the claimed invention solves a technological problem and (B) the claims recite a particular set of rules for solving the technological problem.”

Examiner’s Response:
	The Examiner respectfully disagrees.
	This argument states “clear improvement” – see MPEP § 2106.06: “A streamlined eligibility analysis can be used for a claim that may or may not recite a judicial exception but, when viewed as a whole, clearly does not seek to tie up any judicial exception such that others cannot practice it.” and MPEP § 2106.06(b): “...MPEP § 2106.05(a) provides details regarding improvements to a technology or computer functionality...For instance, claims directed to clear improvements to computer-related technology do not need the full eligibility analysis”
	See MPEP § 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception.”, see MPEP § 2106.04(I): “"the novelty of the mathematical algorithm is not a determining factor at all"); Mayo, 566 U.S. 73-74, 78, 101 USPQ2d 1966, 1968”; see MPEP § 2106.05(I): “ ("a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty.")” 

	See ¶ 3 of the instant specification: “...The NEGF equations are then solved on each segment individually, instead of on the total system. This limits the peak numerical load to the size of the largest segment, but particle-particle correlations that extend beyond the limits of a single segment or a few segments are not solved in the above procedure...Moreover, conventional methodologies are extremely computationally extensive...”, also see ¶ 7: “The presented application combines these two aspects: it allows to choose basis sets for different device areas and solve the system in segments. In contrast to existing methods, it allows to solve arbitrary long ranged particle-particle correlations. In this way, all many particle physics
can be modeled accurately well below the limits of state-of-the-art hardware.” 

	This claimed invention is not an improvement to technology. The improvement as described in the specification is “a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art” (see MPEP § 2106.05(a)), wherein this improvement is conveyed as merely an improvement in the judicial exception itself – see MPEP § 2106.05(I): “a claim for a new abstract idea is still an abstract idea”.

Applicant Submits (Remarks, pages 11-12): “The claimed invention solves a problem in the technical field of particle system simulations using a computer system...In more specific terms, "simulating TFETs with polar optical phonons has been a major challenge due to the non-locality of the scattering process. This non-locality increases the computational burden and often non-local scattering terms techniques are truncated while simulating POP scattering or an empirical scaling factor is used to account for the underestimation of scattering" (par. 0050)...Thus, it is clear that the nature of the problem being solved is technological and is a problem in the technical field of particle system simulations using computer systems.”

Examiner’s Response:
	The Examiner respectfully disagrees.
	First: it is improper to import limitations from the specification. The claims merely recite the use of a “generalized recursive Green’s function”, not the one discussed in ¶ 51, which, as stated in ¶ 51, is what “enables calculation of off-diagonal Green's function elements which is necessary for calculating non-local scattering contributions”
	Nor do the claims reflect the “physics based scaling factor approach is developed that provides appropriate scaling factors to use while truncating the self-energy to usual local approximations so that the total impact of non-local scattering is captured.” as discussed in ¶ 51.
	In other words: the claims do not include “the components or steps of the invention that provide the improvement described in the specification” (MPEP § 2106.04(d)(1)). 

	Furthermore: The disclosure is merely conveying an improvement to the abstract idea of the math concept itself, e.g. a new mathematical “calculation” as per ¶ 51 and where the “scaling factor” in ¶ 51 is further described in ¶ 55 as a variable which is used to “multiply with the local self-energies” and the “Scaling factors are calculated...”, .e.g. ¶ 58: “The scaling factor is now just a division of form factors for the local case with the nonlocal one”, e.g. the equation at the end of ¶ 58. 
See MPEP § 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements”; see MPEP § 2106.05(I): “ ("a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty.")” 

Applicant Submits (Remarks, page 12): “The claimed invention provides a solution to this technological problem in the technical field of particle system simulations...”Based on the
above, it is clear that claimed invention solves a technological problem in the technical field of
particle system simulations [See Enfish v. Microsoft (2016) and McRo v. Bandai Namco (2016)
in which the courts looked to the specification to determine that the technical improvements
realized by the invention provide an improvement to technology].”

Examiner’s Response:
	The Examiner respectfully disagrees.
	First: see above, the claims do not reflect the improvement disclosed in ¶¶ 50-51 wherein this is an improvement in the abstract idea itself – i.e., not an improvement to technology, but rather an improvement in an abstract idea, and the improvement described in ¶ 3 and ¶ 7 is “a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art”. See MPEP § 2106.05(d)(1) and MPEP § 2106.05(a). 

	As to Enfish, as per MPEP § 2106.05(a)(I), is for an improvement to computer functionality. 	The present claims do not improvement computer functionality, rather the computer is merely used as a tool.
	As to McRo: see MPEP § 2106.05(a)(II): “The basis for the McRO court's decision was that the claims were directed to an improvement in computer animation and thus did not recite a concept similar to previously identified abstract ideas. Id. The court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated. 837 F.3d at 1313, 120 USPQ2d at 1101. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” – the present claims are not analogous to McRo. McRo was in the field of computer animation, not in the field of “particle simulation systems” as being argued, and furthermore McRo was focused on the “the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated” – that is not what is presently claimed.

Applicant Submits (Remarks, pages 13-14): “...The limitations of the claims are clearly analogous to those of McRO because they also recite specific limited rules that embody a specific solution to a particular problem...It should be appreciated that the rules and overall structure provided by these steps as whole are what enables the solution to the technological problem in the technical field of particle system simulations using computer systems...Particularly, the claims specify that, in step (b ), the particle system is partitioned into subsystems corresponding to each of a first plurality of basis functions. Next, in step (c), a respective second plurality of basis functions are determined for each subsystem. In steps (d) and (e), the system is solved using the respective second plurality of basis functions. Finally, in steps (f) and (g), observables are modeled by transforming the solutions back into the first plurality of basis functions...” 

Examiner’s Response:
	The Examiner respectfully disagrees.
	As stated above, the instant claims are not analogous to McRo – the claims recite no rules, let alone the rules that were recited in McRo in the field of computer animation. 
	To clarify, see MPEP § 2106.05(a): “ For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea”
	Unlike McRo, the present claims recite no particular rules, nor does the disclosure describe an improvement similar to what McRo what improving upon. Rather, the disclosure is merely describing an improvement in a judicial exception of an abstract idea of a mathematical concept. 
	Furthermore, the claimed features being argued are not what are disclosed in ¶¶ 50-51 as an improvement – the features in ¶¶ 50-51 are not claimed, and neither the claims nor the disclosure convey “rules” such as were claimed in McRo. 

Applicant Submits (Remarks, page 14): “...As discussed in greater detail above, the claimed
invention provides a clear improvement to a technology or to a technical field because (A) the
claimed invention solves a technological problem and (B) the claims recite a particular set of
rules for solving the technological problem....”

Examiner’s Response:
	The Examiner respectfully disagrees. See the responses above. 

Regarding the § 103 Rejection
	The rejection is maintained. 

Applicant Submits (Remarks, page 16): “He discloses that RGF methods require a clear distinction between the transport direction and the transverse directions (He at §4.1; pg. 25). When this distinction becomes blurred, as in the case of incoherent scattering, the numerical efficiency drops significantly (§4.1; pg. 25). NEGF that includes incoherent nonlocal scattering, however, requires the full GR which deteriorates the advantages of this recursive method (§4.2.2; pg. 29)...”

Examiner’s Reponses:
	The Examiner respectfully disagrees.
	As an initial matter, and has been stated in the previous response: the claims do not recite “non-local scattering”/”incoherent scattering”. As such, whether or not this feature would have been obvious in view of the combination is a moot point, as this is a feature that is not claimed. 
Furthermore, as to this feature being required for the LRA method, see page 29 of He: “In contrast to these three methods, the LRA method allows the inclusion of any incoherent scattering as well as arbitrary device geometries.” – i.e., the LRA method does not require that there is incoherent scattering, but rather merely “allows” for its optional inclusion. As such, this does not teach away from the combination – as this combination does not require that there is “incoherent scattering”.

Furthermore, should this argued feature be claimed, see Charles et al., “Non-Local Scattering with a New Recursive Nonequilibrium Green's Function Method”, as submitted with the IDS on March 29th, 2022; as was presented at the INTERNATIONAL WORKSHOP ON COMPUTATIONAL NANOTECHNOLOGY” on June 5-9th, 2017 – see the abstract: “This work extends the local RGF algorithm to nonlocal RGF which allows the solution of the NEGF equations including incoherent scattering up to an arbitrary number of off-diagonal elements of the Green's functions.” and see the “Method” section for more clarity.  
	
Applicant Submits (Remarks, page 17): “He discloses, in the alternative with the LRA method, an RGF algorithm that divides the device into slabs along transport direction and solves the relevant GR blocks recursively (He at §3.2; pg. 18). However, even if the LRA method is modified to divide the device into slabs (subsystems), as in the RGF method, He provides no teaching that each of the N basis functions would correspond respectively to one of the slabs...”

Examiner’s Reponses:
	The Examiner respectfully disagrees.
See He § 3.2, ¶ 2: “Furthermore, (2.7) and (2.8) show that the A matrix and G< matrix can be solved for each slab i during the backward iterations of RGF. After GR is solved for slab i, the corresponding gr block is not needed and can be de-allocated.”- then see He, equation set 4.2 on pages 26-27 – this set of equations are the “NEGF” equations that are being “solved for each slab” in the RGF.
In other words, each slab of the RGF has a respective NEGF equation set.
Then see He, equation set 4.8 which is “The NEGF equations in the reduced basis...The basis function ψi is associated with a position xi such that the equations above are discretized in a reduced rank real space representation.” – i.e., for each slab, as taken in combination – as the LRA is discretizing the NEGF equations in the “reduced rank real space”.
In other words, each slab would have also had “The NEGF equations in the reduced basis”, as taken in combination.
Then see § 4.2.3: “In the following, the transport problem is assumed to be originally discretized with N orthogonal basis functions [i.e. each slab with the RGF is associated with N basis functions]. Within the LRA method, the rank of the NEGF equations is reduced down to n. [for each slab, the rank is reduced to n basis functions]”

Hence, as taken in combination each “slab”/subsystem of He’s RGF would have had a subset of the first plurality of basis functions – i.e. that each of the first plurality of basis functions corresponds to a respective slab/subsystem. 

Applicant Submits (Remarks, page 17): “He fails to teach "( c) determining a respective second plurality of basis functions for each subsystem of the plurality of subsystems, wherein each function of the respective second plurality of functions describes an aspect of the many particle system, wherein the respective second plurality of basis functions is user defined" Particularly, as best understood, the Office considers the NEGF equations in the space of lower rank n to be analogous to the "second plurality of basis functions" ( Office Action at pg. 22). However, even if the LRA method is modified to divide the device into slabs (subsystems), as in the RGF method, He provides no teaching that a respective set of equations in the space of lower rank n is determined for each respective slab.”

Examiner’s Response:
	The Examiner respectfully disagrees.
	See above – as taken in combination, it would have been obvious that the combination would have resulted in having divided the particle system into various slabs/subsystems for the RGF method, and then for each slab, and its associated set of NGEF functions (He, equation 4.2, and He § 3.2 as cited above), then having applied the LRA method to produce “The NEGF equations in the reduced basis” (He, equation 4.8). 	
	In other words: He, page 26, ¶ 1 “In the framework of NEGF, the transport problem is transformed from the original basis [functions] into a reduced basis [functions]”, i.e. each slab would have had a “reduced basis” and the associated reduced plurality of basis functions. 
	
To clarify: the combination would have taken the advantage of the LRA technique, i.e.  He page 26 ¶ 1: “The matrix rank of the reduced basis is much smaller than the original one so that the numerical load in solving the equations in the reduced basis is much lower.” and would have then further improved upon this by the improved efficiency from the RGF technique, i.e. § 3.2 ¶ 1 “The recursive Green’s function method (RGF) [20] is well-known for improving the efficiency of NEGF calculation”.
This would have been the obvious combination to maintain the advantages of both techniques in combination, i.e. He § 3.2 ¶ 2 and figure 2 teaches that the NEGF equation set is solved for each slab, wherein the LRA technique then would have provided a “matrix rank of the reduced basis” for each slab “so that the numerical load in solving the equations [for each slab] in the reduced basis is much lower” (He, page 26, ¶ 1)

Applicant Submits (Remarks, page 17): “Additionally, He discloses examples in which the rank n is reduced to 20% and 10% of the original space N (He at 4.2.4; pg. 34). However, He clearly does not disclose that these values for n are user-defined, as asserted by the Office at page 22 of the Office Action”

Examiner’s Response:
	The Examiner respectfully disagrees.
	He teaches, by means of the example, that the rank reduction % is adjustable, e.g. to 10% and 20% - a skilled person would have readily inferred that this was user-defined, i.e. as these are adjusted by He [a user] to produce the examples. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept without significantly more. 

Step 1
Claim 1 is directed towards the statutory category of an article of manufacture. 
	
Step 2A – Prong 1
	The claims recite an abstract idea of a mathematical concept. See MPEP § 2106.04(a)(2).

The mathematical concept recited in claim 1 is:
	(a) discretizing a ... particle system into a first plurality  of basis functions, thereby producing a discretized ... particle system;
	(b) partitioning the discretized ... particle system into a plurality of subsystems, each subsystem of the plurality of subsystems being connected with at most two other subsystems of the plurality of subsystems, wherein each basis function of the first plurality of basis functions corresponds to a respective subsystem of the plurality of subsystems;
	(c) determining a respective second plurality  of basis functions for each subsystem of the plurality of subsystems, wherein each function of the respective second plurality of functions describes an aspect of the ... particle system, wherein the respective second plurality  of basis functions is user defined;
	367983-02 (1743-0293) Serial No. 16/588,046 (d) transforming, for at least one subsystem of the plurality of subsystems, at least a portion of a discretized non-equilibrium Green's function method into the respective second plurality  of basis functions, thereby producing a user-defined rank discretized non- equilibrium Green's function method;
	(e) solving the user-defined rank discretized non-equilibrium Green's function method with a generalized recursive Green's function method, thereby producing a plurality of Green's functions;
	(f) transforming at least a portion of the plurality of Green's functions into the first plurality  of basis functions;
	and (g) extracting a plurality of observables in the ... particle system represented in the first plurality  of basis functions by applying a respective operator on a corresponding Green's function of the plurality of Green's functions. 

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)”
See MPEP § 2106.04(a)(2). 

As such, the claims recite a mathematical concept.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
A non-transitory machine-readable storage medium ... the non-transitory machine-readable storage medium storing a machine-readable program that, when executed on a processing system, causes the processing system to perform a procedure comprising:

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for modeling a many particle system, ...many particle

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
A non-transitory machine-readable storage medium ... the non-transitory machine-readable storage medium storing a machine-readable program that, when executed on a processing system, causes the processing system to perform a procedure comprising:

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for modeling a many particle system, ...many particle

As such, the claims are directed to a mathematical concept without significantly more.

Regarding the dependent claims
Claim 2 recites another step in the mathematical concept. 
Claim 2 recites a listing of various “basis functions” that the many particle system is discretized in – this listing is merely a listing of mathematical methods for the mathematical concept to use 
Claim 3 recites an extensive listing of fundamental particles [e.g., electronics, photons, fermions, Bosons] that the system is applied to, as well as mathematical functions that describe certain math functions for particle(s) under specific conditions [e.g., Bloch waves, Cooper pairs] – this is merely reciting what particles, and/or mathematical descriptions for particles, are in the many particle system. E.g., that there are “electrons” or other well-known particles [e.g., photons] that are in the many particle system. To clarify, this claim is merely generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
Claim 4 recites another step in the mathematical concept. 
Claim 4 merely recites mathematical methods for “determining a second set of basis functions”, e.g. “using eigenfunctions”, “using a subset”
Claim 5 recites a part of the mathematical concept
Claim 5 is merely reciting portions of a matrix
Claim 6 recites a part of the mathematical concept
Claim 6 is merely recites a listing of aspects of the many particle system, and to clarify as per claim 1: “wherein each function of the plurality of functions describes an aspect”
Claim 7 recites a part of the mathematical concept – this merely recites that the entire system has mathematical functions applied to it
Claim 8 recites another step in the mathematical concept – claim 8 recites steps in the math concept, e.g. transforming the mathematical “Green’s function”
Claim 9 recites another step in the mathematical concept – this merely recites a listing of mathematical solution techniques
Claim 10 recites another step in the mathematical concept - claim 10 recites steps in the math concept, e.g. transforming the mathematical “Green’s function”
Claim 11 recites a part of the mathematical concept – this merely recites a listing of “operator[s]” which as recited in claim 1: “by applying a respective operator on a corresponding Green's function of the plurality of Green's functions”

As such, the claims are directed towards a mathematical concept without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over He, “ADVANCED BOUNDARY CONDITION METHOD IN QUANTUM TRANSPORT AND ITS APPLICATION IN NANODEVICES”, 2015 

Regarding Claim 1
He teaches:
	A non-transitory machine-readable storage medium for modeling a many particle system, the non-transitory machine-readable storage medium storing a machine-readable program that, when executed on a processing system, causes the processing system to perform a procedure comprising:(He, see abstract, introduction, and then see § 2 – this is a system for “quantum transport” simulation, then see §3.1 – this is for “realistic device simulations” such as using NEGF for “modeling the physics of nanoscale devices” [example of a many particle system], e.g. one with “~20 000 atoms” such as with NEMO5 – see page 17)
	(a) discretizing a many particle system into a first plurality of basis functions, thereby producing a discretized many particle system; (He, see § 4.1 which provides an introduction to the “low rank approximation method” for “NEGF equations” wherein, as per page 26 “LRA is a general mathematical concept and the key idea of it is to keep the critical information of a matrix and drop the less important ones. In the framework of NEGF, the transport problem is transformed from the original basis into a reduced basis. The matrix rank of the reduced basis is much smaller than the original one so that the numerical load in solving the equations in the reduced basis is much lower.”, then see §4.2.1 for details, then see § 4.2.3 which summarizes § 4.2.1 “In the following, the transport problem is assumed to be originally discretized with N orthogonal basis functions [first plurality of basis functions]. Within the LRA method, the rank of the NEGF equations is reduced down to n [resulting in the second plurality of basis functions by this rank reduction]. The energy and other conserved quantum numbers of the NEGF equations are resolved with a mesh of NE points”)
	...
	(c) determining a respective second plurality of basis functions for each subsystem of the plurality of subsystems, wherein each function of the respective second plurality of functions describes an aspect of the many particle system, wherein the respective second plurality of basis functions is user defined; (He, see sections 4.2.1 and 4.2.3 as cited above – the LRA technique reduced the rank of the original basis functions from N to n, i.e. “In the following, the transport problem is assumed to be originally discretized with N orthogonal basis functions. Within the LRA method, the rank of the NEGF equations is reduced down to n [the second set of basis functions].” wherein page 32, § 4.2.4, ¶ 2 teaches “Fig. 4.1 shows the spatially resolved current density that results from an exact NEGF calculation as well as current densities of LRA calculations when the matrix rank is reduced to 20% and 10% of the original space.” [examples of a user defined n, wherein n = 0.1 * N and n = 0.2 * N for the user-defined values] 
 for more clarification also see § 4.3.1 which teaches in part “The same idea holds in the TB case: only a few states around the chemical potential are occupied and relevant to transport problems, thus one can find a basis function that can represent those relevant states, and transform the original equations into the reduced space. The key step of this method is to find the proper basis function to transform the original NEGF equations into the reduced space.”
	367983-02 (1743-0293) Serial No. 16/588,046 (d) transforming, for at least one subsystem of the plurality of subsystems, at least a portion of a discretized non-equilibrium Green's function method into the respective second plurality of basis functions, thereby producing a user-defined rank discretized non- equilibrium Green's function method; (He, see page 28 “The NEGF equations in the reduced basis {ψi} can be written as [equation set 4.8, which is the transformed NEGF equations into the second plurality of basis functions]...The basis function ψi is associated with a position xi such that the equations above are discretized in a reduced rank real space representation [i.e. the equation set 4.8 is a user-defined rank NEGF method]” )
	(e) solving the user-defined rank discretized non-equilibrium Green's function method ... thereby producing a plurality of Green's functions;(He, page 31, ¶ 2 “The LRA method can be decomposed into three steps: 1) the transformation of the NEGF equations into the reduced space, 2) the solution of the NEGF  equations within the reduced space and 3) the back-transformation of some relevant results into the original space.”)
	(f) transforming at least a portion of the plurality of Green's functions into the first plurality of basis functions; (He, page 31, ¶ 2 “The LRA method can be decomposed into three steps: 1) the transformation of the NEGF equations into the reduced space, 2) the solution of the NEGF equations within the reduced space and 3) the back-transformation of some relevant results into the original space... [e.g.] To calculate the energy resolved densities and current densities in the original space, the step 3) requires to back-transform the diagonal and the first off-diagonals of G< of the original space”)
	and (g) extracting a plurality of observables in the many particle system represented in the first plurality of basis functions by applying a respective operator on a corresponding Green's function of the plurality of Green's functions.  (He, page 8, ¶ 4 teaches that there are “observables such as charge density and current density” then see page 28 last paragraph which teaches “Once the calculations of (4.8) [the NEGF equations on page 28 as cited above] are converged, the diagonal and first off-diagonal elements of G< are transformed back into the original real space to solve for the charge density and current density”, i.e. the system extracts observables, e.g. charge density/current density, from the first set of basis functions [after the back-transformation] by applying a respective operator on a corresponding Green’s function)

He does not anticipate, but He would have rendered obvious the presently claimed invention, when the different embodiments of He are taken in combination: 
...
(b) partitioning the discretized many particle system into a plurality of subsystems, each subsystem of the plurality of subsystems being connected with at most two other subsystems of the plurality of subsystems, wherein each basis function of the first plurality of basis functions corresponds to a respective subsystem of the plurality of subsystems; (He, §4.1 on page 25 teaches “The RGF method [20] reduces the peak numerical burden to a device dependent sub-block matrix of the system’s Hamiltonian, and the computational cost scales linearly with the number of blocks but cubically with the block size. It is widely used for the simulations with one transport direction such as FinFETs and nanowire structures [21]” and see § 3.2 on page 18 for more clarity, i.e. “As shown in chapter 2.2.1 the RGF algorithm divides the device into slabs along transport direction and solves the relevant GR blocks recursively”, and then see page 95 ¶ 2 “Also, a basis function that can couple with the RGF method will be promising, since that can take the advantage of the RGF method.”, in other words the RGF method partitions the many particle system into “slabs” [subsystems] which are connected with at most two other subsystems – see figure 3.1, which shows that subsystems, e.g. “1” which is coupled with at most “0” and “2”
	to clarify on these slabs being associated with the first plurality of basis functions, as taken in combination: see He § 3.2, ¶ 2: “Furthermore, (2.7) and (2.8) show that the A matrix and G< matrix can be solved for each slab i during the backward iterations of RGF. After GR is solved for slab i, the corresponding gr block is not needed and can be de-allocated.” and see He, equation set 4.2 on pages 26-28 – each “slab” has a respective set of “NEGF...equations”, including GR [“the retarded...Green’s function”] and G< [the “lesser Green’s function”] – i.e. the RGF is solving a set of NEGF equations (equation set 4.2) “for each slab”
	then, see equation set 4.8 of He, which is “The NEGF equations in the reduced basis...The basis function ψi is associated with a position xi such that the equations above are
discretized in a reduced rank real space representation.” and  to clarify: § 4.2.3: “In the following, the transport problem is assumed to be originally discretized with N orthogonal basis functions [i.e. each slab with the RGF is associated with N basis functions]. Within the LRA method, the rank of the NEGF equations is reduced down to n. [for each slab, the rank is reduced to n basis functions]” as view in combination
...
with a generalized recursive Green's function method,(He, § 3.2 for the “RGF Implementation” which is “The recursive Green’s function method (RGF)” wherein § 3.2, ¶ 2 clarifies: “Furthermore, (2.7) and (2.8) show that the A matrix and G< matrix can be solved for each slab i during the backward iterations of RGF. After GR is solved for slab i, the corresponding gr block is not needed and can be de-allocated.” – i.e., this is solving the NEGF equations for each slab using a “recursive Green’s function method”
as to the combination: see page 28, last paragraph: “Once the calculations of (4.8) are converged, the diagonal and first off-diagonal elements of G< are transformed back into the original real space to solve for the charge density and current density.” – i.e. in combination, this would have been solving the NEGF equations using the RGF wherein the “NEGF equations n the reduced basis” [equation set 4.8] would have been solved for each slab with the RGF algorithm)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from He on a system for many particle simulation using the LRA technique with the teachings from He on the use of the RGF [recursive Green’s function method] for similar simulations. The motivation to combine would have been that as per He, § 3.2: “The recursive Green’s function method (RGF) [20] is well-known for improving the efficiency of NEGF calculation.”


Regarding Claim 2
He teaches:
	The non-transitory machine-readable storage medium of claim 1, wherein the discretizing the many particle system into the first plurality of basis functions includes at least one of:
	(a) using an envelope function approximation method;
	(b) using an effective mass approximation method; (He, § 4.2 on page 26 is for using the LRA using “effective mass approximation”)
	(c) using a k.p method;
	(d) using an atomistic tight binding method;(He, § 4.3 teaches using the LRA method with “tight binding”)
	(e) using a density functional theory method;(He, page 12, ¶ 2 teaches “time dependent density functional based NEGF simulation” – it would have been obvious to use the LRA/RGF technique for this simulation)
	(f) using a finite differences discretization method;(He, page 29, ¶ 1 teaches that the LRA technique includes a “mesh”, also see § 4.2.3 ¶ 2 “The energy and other conserved quantum numbers of the NEGF equations are resolved with a mesh of NE points” and see §4.2.4 which teaches “The NEGF equations are discretized with a 0.5nm mesh spacing.” – it would have been obvious to use a finite differences discretization method for the “mesh” calculations)
	(g) using a finite element method;(He, page 29, ¶ 1 teaches that the LRA technique includes a “mesh”, also see § 4.2.3 ¶ 2 “The energy and other conserved quantum numbers of the NEGF equations are resolved with a mesh of NE points” and see §4.2.4 which teaches “The NEGF equations are discretized with a 0.5nm mesh spacing.” – it would also have been obvious to use a finite element method for the “mesh” calculations)
	(h) using a cellular automata method;
	(i) using a pseudo-potential method;(He, § 6.2.2 teaches a “TB” [tight-binding] simulation using “pseudopotentials” – it would have been obvious to use the LRA/RGF technique for this method)
	(j) using a molecular orbital method;(He, page 13, ¶ 2 “For a given crystal structure, the TB wave functions can be written as a linear combination of localized atomic orbitals” and then see § 4.3.1 ¶ 1 “In the TB case, given the extra orbital degrees of freedom to capture the many band effects, the numerical load is much higher than the effective mass case” – it would have been obvious to extend the technique of He to using molecular orbitals, e.g. in the case of “small molecules” (He, abstract))
	(k) using an atomic orbital method;(He, page 13, ¶ 2 “For a given crystal structure, the TB wave functions can be written as a linear combination of localized atomic orbitals” and then see § 4.3.1 ¶ 1 “In the TB case, given the extra orbital degrees of freedom to capture the many band effects, the numerical load is much higher than the effective mass case”)
	and (l) using a muffin-tin orbital method. 

Regarding Claim 3
He teaches:
	The non-transitory machine-readable storage medium of claim 1, wherein the many particle system comprises at least one of electrons, photons, protons, spinons, skyrmions, polarons, polaritons, atoms, Cooper pairs, Bloch waves, magnons, plasmons, anyons, Fermions, Bosons, mesons, and Baryons. (He, § 4.2.4 teaches applying the LRA technique which includes “electrons” transport, He § 3.1 teaches applying the LRA technique to a FET with 20,000 “atoms”, He § 4.1 ¶ 1 teaches using the NEGF technique [e.g., with LRA] for “electron-phonon scattering”, He § 2.3.2 teaches that for tight-binding wave functions with periodicity then the wave function may be expressed by a “Bloch sum” [example of Bloch waves], furthermore the Examiner notes that the remaining listed element would have all been obvious to a person of ordinary skill in the art – this is merely a listing of various particles in particle physics, as well as some functions which describe the wave function of particles [e.g., Bloch waves], as well as specific combinations, e.g. Cooper pairs [a pair of electrons bound together at low temperature], etc. – this claim is merely a listing of various elements, e.g. particles, that are in a many particle system and would have been obvious to a person of ordinary skill in the art) 


Regarding Claim 4
He teaches:
	The non-transitory machine-readable storage medium of claim 1, wherein the many particle system defines a first portion of one or more portions thereof, wherein the determining the respective second plurality of basis functions for each subsystem of the plurality of subsystems includes at least one of:  (He, see abstract, introduction, and then see § 2 – this is a system for “quantum transport” simulation, then see §3.1 – this is for “realistic device simulations” such as using NEGF for “modeling the physics of nanoscale devices” [example of a many particle system], e.g. one with “~20 000 atoms” such as with NEMO5 – see page 17 – i.e. the many particle system defines a first portion of one or more portions thereof, as it is simulating the entire many particle system, e.g. with ~20,000 atoms)
	 (a) using eigenfunctions of the first portion of the many particle system; (He, page 27, ¶ 3 teaches that there are “n eigenfunctions” with the LRA method [in the reduced space])
	(b) using approximations to a band structure of the first portion of the many particle system;(He, page 12, ¶ 3 “An accurate description of the band structure for these structures is the prerequisite for any device simulation. The effective mass approximation works well in the vicinity of conduction band minima and valence band maxima...” and then see § 4.2 this is part of the effective mass approximation is to use approximations of the band structure )
	(c) using a subset of the first set of basis functions;(He, § 4.2 as cited above teaches that the LRA method reduces the first set of basis function, i.e. the second set is using a subset of the first set)
	(d) using Bloch functions of the first portion of the many particle system;(He § 2.3.2 teaches that for tight-binding wave functions with periodicity then the wave function may be expressed by a “Bloch sum” [example of using Bloch functions], e.g. see page 11 ¶ 3 “With the periodic assumption of the contact, one can apply the Bloch theorem and assume some phase factors of the wave functions for different contact blocks, and then write down a matrix equation connecting different blocks.”)
	(e) using Wannier functions of the first portion of the many particle systems;
	(f) using Wannier-Stark functions of the first portion of the many particle systems;
	and 567983-02 (1743-0293) Serial No. 16/588,046 (g) using Airy functions of the first portion of the many particle systems. 

Regarding Claim 5
He teaches:
	The non-transitory machine-readable storage medium of claim 4, wherein the first portion includes at least one of a diagonal, a submatrix of a discretized many particle system, a of sub-matrices of the discretized many particle system, and an approximate of the discretized many particle system.  (He, § 4.2.1 teaches that the “eigenfunctions” represent “the electron structure” and there are “N” eigenfunctions which gets reduced to “n eigenfunctions” (page 27) [example of a submatrix and an example of a set of sub-matrices and an example of an approximate], also see page 28 last paragraph “diagonal and first off-diagonal elements of G< are transformed back into the original real space to solve for the charge density and current density” [example of a diagonal]) 

Regarding Claim 6
He teaches:
	The non-transitory machine-readable storage medium of claim 1, wherein the many particle system defines a first section of one or more sections thereof, wherein the aspect includes at least one of:
	(a) local properties of the first section of the many particle system, (b) local material properties of the first section of the many particle system, (c) quantum confinement of the first section of the many particle system, (d) quantum states of the first section of the many particle system, (e) charge density of the first section of the many particle system, (f) particle density of the first section of the many particle system, (g) heat density of the first section of the many particle system, (h) spin density of the first section of the many particle system, (i) color charge density of the first section of the many particle system, () chirality density of the first section of the many particle system, (k) current density of the first section of the many particle system, (1) particle current density of the first section of the many particle system, (m) heat current density of the first section of the many particle system, 667983-02 (1743-0293) Serial No. 16/588,046 (n) spin current density of the first section of the many particle system, (o) chirality current density of the first section of the many particle system, (p) interaction strength of the first section of the many particle system, and (q) color current density of the first section of the many particle system. (He, as cited above teaches this, e.g. see §4.2.1 which teaches that He’s method finds the “n eigenfunctions” [second set of basis functions] by reducing the rank of the “Hamiltonian”  – wherein §2.1 teaches “The device channel is described with a Hamiltonian and a Schrödinger equation with open boundary condition is solved to obtain the charge density and current density. The open boundary conditions, which account for the charge injection and extract effects of the source and drain contacts, are usually calculated with contact self-energies.” wherein on page 6 ¶ 1 “The Hamiltonian, which is used to describe the interactions of atoms in the device, can be described with different methods, such as ab-initio, empirical tight-binding (TB), effective mass, etc.”, e.g. see § 2.3.2 for the Hamiltonian for “tight binding”, e.g. see page 28 last paragraph which teaches that the “charge density and current density” are solved for using the LRA technique [i.e. the Hamiltonian includes the charge/current density])


Regarding Claim 7
He teaches:
	The non-transitory machine-readable storage medium of claim 6, wherein the first section includes an entirety of the many particle system.  (He, as cited above in § 4.2.1 as elsewhere – the system operates using the Hamiltonian wherein §2.1 teaches “The device channel is described with a Hamiltonian and a Schrödinger equation with open boundary condition is solved to obtain the charge density and current density.”, i.e. this describes the entirety of the system)

Regarding Claim 8
He teaches:
	The non-transitory machine-readable storage medium of claim 1, wherein the transforming at least the portion of the discretized non-equilibrium Green's function method into the respective second plurality of basis functions for the at least one subsystem of the plurality of subsystems includes at least one of:
	(a) transforming the discretized non-equilibrium Green's function method into the respective second plurality of basis functions from the first plurality of basis functions;(He, § 4.2.1 as cited above teaches this – the system transforms the NEGF equations from “N” to “n” with the LRA method [from the first set to the second set] wherein this is discretized)
	and (b) transforming an entirety of the discretized non-equilibrium Green's function method into the respective second plurality of basis functions. (He, § 4.2.1 as cited above teaches this – the system transforms the NEGF equations from “N” to “n” with the LRA method [from the first set to the second set] wherein this is discretized – for this limitation this is merely having no rank-reduction with He’s method to result in transforming an entirety of the discretized NEGF)

Regarding Claim 9
He teaches:
	The non-transitory machine-readable storage medium of claim 1, wherein the solving includes at least one of:
	(a) using a recursive Green's function method;(He, § 3.2 as cited above teaches using an RGF method for solving)
	(b) using a Keldysh method;(He, § 2.2.1, teaches that the NEGF method “can be traced back to the early works of ...Keldysh”, i.e. the NEGF method is a Keldysh method)
	-6-Serial No. 16/588,046 (c) using a Dyson method;(He, § 3.2 and § 2.2.1 teaches using an RGF technique – the RGF technique is based on Dyson’s equation [i.e. it is an example of a Dyson method])
	767983-02 (1743-0293) Serial No. 16/588,046 (d) using a LDL decomposition method;
	and (e) using a singular value decomposition method. 

Regarding Claim 10.
He teaches:
	The non-transitory machine-readable storage medium of claim 1, wherein the transforming at least the portion of the plurality of Green's functions into the first plurality of basis functions includes at least one of:
	(a) transforming the discretized non-equilibrium Green's function method into the first plurality of basis functions from the respective second plurality of basis functions for the at least one subsystem of the plurality of subsystems;(He, § 4.2.1 as cited above teaches this – the system transforms the NEGF equations from “N” to “n” with the LRA method [from the first set to the second set] wherein this is discretized wherein page 28 last paragraph teaches that the last step is to transform the second set back into the first set of basis functions)
	and (b) transforming an entirety of the discretized non-equilibrium Green's function method into the first plurality of basis functions. (He, § 4.2.1 as cited above teaches this – the system transforms the NEGF equations from “N” to “n” with the LRA method [from the first set to the second set] wherein this is discretized – for this limitation this is merely having no rank-reduction with He’s method to result in transforming an entirety of the discretized NEGF, and wherein page 28 last paragraph teaches that the last step is to transform the second set back into the first set of basis functions)


Regarding Claim 11.
He teaches:
	The non-transitory machine-readable storage medium of claim 1, wherein the respective operator includes at least one of a density operator, a current density operator, a susceptibility operator, a polarization operator, a density of states operator, a position operator, a projection operator, and an integration operator.(He, § 4.2.1, page 28, last paragraph teaches that the operators are for “current density” and “charge density” and that this is a transformation from the reduced space to the original space [i.e. these are examples of projection operators])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
IOP, “Abstract Book” for “INTERNATIONAL WORKSHOP ON COMPUTATIONAL NANOTECHNOLOGY”, June 5th-9th 2017, see pages 42-44 which provide the abstract of the paper: “Non-local scattering with a new recursive nonequilibrium green’s function method” by Charles et al., i.e. this paper was presented at this conference on June 7th at 11AM (page 6). 
Afzalian et al., “Physics and performances of III–V nanowire broken-gap heterojunction TFETs using an efficient tight-binding mode-space NEGF model enabling million-atom nanowire simulations”, May 29th, 2018 – see appendix A: “To change from the original real-space representation of size N to the reduced mode-space representation of size n, a unitary transformation basis, composed of the n-chosen orthonormal basis eigenvectors {Ψi} in the N-dimensional basis, needs to be constructed”; also see A.2 on page 10; and appendix B on page 11
Grassi et al., “Mode space approach for tight-binding transport simulations in graphene nanoribbon field-effect transistors including phonon scattering”, 2013, see the abstract, see page 2, col. 2, ¶ 2, then see § II.B including ¶1: ”The MS formulation starts by defining a set of orthonormal vectors, or modes, ... for each slab i of the device.”
Grassi et al., “Mode Space Approach for Tight Binding Transport Simulation in Graphene Nanoribbon FETs”, 2011 – see the abstract, see page 373 
Akhavan, “QUANTUM MECHANICAL SIMULATION OF SILICON NANOWIRE TRANSISTORS”, PhD Dissertation, NATIONAL UNIVERSITY OF IRELAND, CORK, Ireland, Sept. 2011 – see section 2.3 for a “Real-Space Approach” to NEGF (for clarity, He page 28 refers to “original real space”), and then see § 2.4 for a “Mode-Space Approach” – also, see pages 51-54 – this teaches a K.P space followed by a Mode-space, i.e. “We transform the original k-space Hamiltonian to mode-space Hamiltonian” – see § 3.5 as well for the “Selection of the Modes”; and see Appendix A.1 for a partitioning approach of a device into layers – i.e. figure A.1 shows a “Schematic representation of a layered structure which is used to model quantum transport in nanoscale devices.”
Park et al., “Toward more realistic NEGF simulations of vertically stacked multiple SiNW FETs”, 26th of Sept. 2018, see the abstract, see figure 2, see # 1 and # 2 on page 207: “In this work we extend the conventional RGF technique to be applicable to arbitrary shaped devices with the same or similar numerical efficiency as the conventional RGF technique. The key idea is to decompose a complex simulation domain into multiple linear sections as shown in Fig. 2.”
Zhao et al., “Nested dissection solver for transport in 3D nano-electronic devices”, 2016, see §§ 2.1-2.2, include seeing equation 8, for relevance of equation 8 see equation 31 in the instant specification
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147